November 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    NHH-CANAL STREET APARTMENTS, INC., A TEXAS NON-PROFIT
                   CORPORATION, Appellant

NO. 14-14-00251-CV                     V.

     HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
      APPRAISAL DISTRICT APPRAISAL REVIEW BOARD, Appellee
                ________________________________

       We order that the court’s former judgment of June 30, 2015, be vacated, set
aside, and annulled. We further order this court’s memorandum opinion of June
30, 2015, withdrawn.

This cause, an appeal from the judgment in favor of appellees, Harris County
Appraisal District and Harris County Appraisal District Appraisal Review Board,
signed December 23, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and RENDER judgment that appellant,
NHH-Canal Street Apartments, Inc., a Texas Non-Profit Corporation, is entitled to
an ad valorem tax exemption.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Harris County Appraisal District and Harris County Appraisal District
Appraisal Review Board.

      We further order this decision certified below for observance.